                 ____________________________
                                ________________________________ ________________________________________
                                                                                                 ____________________




                                                  UMTED STATES VISTRICT COURT
                                     for the                                  District of                                          NewJersey

                        United States of America
                                                                                                  ORDER SETTING CONJ)ITIONS
                                        v.                                                               OF RELEASE
                  Patrick Franconeri
                                                                                                   Case Number: 19cr                           BRM
                                  Defendant


     IT IS ORDERED on this 6111 day of JUNE, 2019 that the release of the defendant is subject to the following conditions:
         (1) The defendant must not violate any federal, state or local law while on release.
         (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
             42 U.S.C. § 14135a.
         (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
             any change in address and/or telephone number.
         (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.


                                                                        Release on Bond

Bait be tixed at S 100,000 the defendant shall be released upon:


         (X)      Executing an unsecured appearance bond ( ) with co-signor(s)__________________________________________
             )    Executing a secured appearance bond ( ) with co-signor(s)                                                                        ,   and
                  depositing in cash in the     registry of the Court         ¾   of the bail fixed;   and/or (   )   execute an agreement to
                  forfeit   designated property   located at                                                                       .   Local   Criminal Rule
                  46.l(d)(3) waived/not waived by the Court.
         (   )    Executing an appearance bond with approved sureties, or the deposit of cash in the              full amount   of the bail in lieu
                  thereof


                                                               Additional Conditions of Release

Upon finding that      release by the above methods will not by themselves reasonably assure the appearance of the defendant and the
safety of other persons and the      community, it is further ordered that the release of the defendant is subject to the condition(s) listed
below:


IT IS FCTRTHER ORDERED that,                 in addition to the above, the following conditions are imposed:
      (X)                                                      and advise them immediately of any contact with law enforcement
                 Report to Pretrial Services (“PTS”) as directed
                                            limited to, any arrest, questioning or traffic stop.
                  personnel, including but not
             ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
               witness, victim, or infomant; not retaliate against any witness, victim or informant in this case.
             ) The defendant shall be released into the third party custody of

                   who agrees (a) to supen’ise the defendant in accordance with all the conditions of release, (h,) to ttse even’ effort to
                   assure the appearance of the defendant at all sc/icc/u/ed court proceedings, and (c) to notify the court immediate/v
                   in the event the defendant violates am’ conditions of release or disappearr.


                    Custodian Signature:                                                 Date:


                                                                                                                                                             PAGE 1   or3
      ____________________________________________                                        ________to
                                                       ____________________________________________________
                                                                        _____________________________________________




( ) The defendant’s travel is restricted to (X) New Jersey ( ) Other
                                                                        (X) unless approved by Pretrial Services (PTS).
(X)   Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
(X)   Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance
      abuse testing procedures/equipment.
( ) Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in
      which the defendant resides shall be removed by                       and verification provided to PTS.
(X) Mental health testing/treatment as directed by PTS.
(X) Abstain from the use of alcohol.
(X) Maintain current residence or a residence approved by PTS.
( ) Maintain or actively seek employment and/or conmience an education program.
   ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
      Have   no   contact   with   the        individuals:
                                         following




( ) Defendant is to participate in one of the following home confinement program components and abide by all the
      requirements of the program which ( ) will or ( ) will not include electronic monitoring or other location
      verification system. You shall pay all or part of the cost of the program based upon your ability to pay as
      determined by the pretrial services office or supervising officer.
       ( ) (i) Curfew. You are restricted to your residence every day (                ) from                   ,  or ( ) as
                     directed by the pretrial services office or supervising officer; or
       ( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                     education; religious services: medical, substance abuse, or mental health treatment; attomey
                     visits; court appearances; court-ordered obligations; or other activities pre-approved by the
                     pretrial services office or supervising officer. Additionally, employment ( ) is permitted ( ) is
                     not permitted.
       ( ) (in) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                     for medical necessities and court appearances, or other activities specifically approved by the
                     court.
    ) Defendant is subject to the following computer/intemet restrictions which may include manual inspection
       and/or the installation of computer monitoring software, as deemed appropriate by Pretrial Services. The
       defendant shall pay all or part of the cost of the monitoring software based upon their ability to pay, as
       determined by the pretrial services office or supervising offIcer.
       ( ) (i) No Computers defendant is prohibited from possession and/or use of computers or
                                            -




               connected devices.
       ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected
                                   -                                                                                 devices,
               but is not permitted access to the Internet (World Wide Web, FTP Sites, [P.C Servers, Instant Messaging,
               etc);
       ( ) (in) Computer With Internet Access: defendant is permitted use of computers or connected devices, and
                      is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging,
                      etc.) for legitimate and necessary purposes pre-approved by Pretrial
                      Services at [ ] home [ J for employment purposes.
       ()  (iv) Consent    of Other Residents -by consent of other residents in the home, any computers in the home utilized
                     by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                     approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.

  (X) Other: ADDRESS ALL OPEN BENCH WARRANTS

      ) Other:
  (   ) Other:




                                                                                                                      Page 2 of 3
                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                             Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
 your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
 and could result in imprisonment, a fine, or both.
             While on release, if you conmiit a federal felony offense the punishment is an additional prison term of not more than
 ten years and for a federal misdemeanor offense the punishment is an additional prison tenn of not more than one year. This
sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
             It is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to: obstruct a criminal investigation,
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate
or attempt to intimidate a witness, victim. juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
             If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punisliment may be imposed. If you are convicted of:
                 (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you—
                       will be fined not more than $250,000 or imprisoned for not more than 10 years, or both
                 (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will
                                                                                                                           —




                      be fmed not more than S250,000 or imprisoned for not more than five years, or both;
                 (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                      —




                 (4) a misdemeanor you will be fmed not more than $100,000 or imprisoned not more than one year, or both.
                                    —




                 A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Ackno1edgment of the Defendant

                I acknowledge that I am the defendant in this case and that”I am awa/e of the conditions of release. I promise to obey
all conditions of release, to appear as directed, and surrender to serve am{yi         imposed. I am aware of the penalties and
sanctions set forth above.                                       k/
                                                                .(
                                                                                 Defendant s Signature

                                                                                    Newark, NJ
                                                                                    City and State
                                          Directions to the United States Marshal

   (x) The defendant is ORDERED released after processing.
   ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or
        judge that the defendant has posted bond and/or complied with all other conditions for release. If still in
        custody, the defendant must be produced before the                                   ‘place specified.



  Date:        June 6,jQl9
                                                                                            cer s Signatttre

                                                                     Brian R. Martinotti, USDJ
                                                                              Printed name and title

 (REv. 4/09)                                                                                           PAGE 3cr 3
